Citation Nr: 1127063	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  10-25 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her roommate 


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1987 until July 1995.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Boise, Idaho.  

The Veteran was afforded a video hearing in April 2011 before the undersigned Veterans Law Judge.  The transcript of the hearing is of record.  


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Total Rating on the Basis of Individual Unemployability

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2010).  

For the purposes of making a determination on the issue of TDIU eligibility, marginal employment is not to be considered tantamount to substantially gainful employment.  38 C.F.R. § 4.16(a) defines marginal employment as existing where:

a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.

38 C.F.R. § 4.16(a) (2010).

The Veteran submitted her employment history in June 2009 on VA Form 21-8940.  Such submission indicated that she had not been employed since January 2009.  During her April 2010 hearing before the undersigned, however, the Veteran indicated that she was earning $8.45 an hour and working 40 hours a week.  The Board has also received documentation from May 2011 indicating that the Veteran left employment in April 2011.  Given that the Veteran's employment status has changed, an updated employment history must be acquired from the Veteran to properly determine whether the Veteran's pattern of employment is "substantially gainful" under the controlling VA regulations.

Accordingly, the case is REMANDED for the following action:

The Veteran is to be contacted and requested to send VA an updated employment history on VA Form 21-8940.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


